Citation Nr: 0922553	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-38 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Veteran presented testimony at a hearing held before VA 
RO personnel in April 2006.  A transcript of that hearing is 
on file.  

The Veteran has also raised a claim for an increased rating 
for service-connected posttraumatic stress disorder (PTSD).  
In a February 2008 rating decision, an increased rating of 
50 percent was granted for PTSD.  The Veteran did not pursue 
an appeal for a higher rating and accordingly, that claim is 
not currently in appellate status before the Board.  


FINDINGS OF FACT

1.  The Veteran's service connected disabilities meet the 
schedular requirements for consideration of a TDIU under 38 
C.F.R. § 4.16(a), as the combined rating of his service-
connected disorders is 80 percent, with at least one 
disability rated as 40 percent disabling.

2.  With full consideration of the Veteran's educational 
background and occupational experience, and with resolution 
of doubt in the Veteran's favor, it is more likely than not 
that the Veteran's service-connected disabilities are 
collectively of such severity as to preclude him from 
obtaining or retaining substantially gainful employment.





CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a TDIU have been approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters - Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran dated in July 2005 that fully 
addressed all notice elements.  The RO has obtained the 
service treatment records (STRs), VA outpatient treatment 
records and private medical records are on file as are some 
records from the Social Security Administration (SSA); the 
Veteran has also presented hearing testimony and provided 
statements in support of his claim.  In addition, numerous 
recent VA examinations reports are on file.  The Board has 
considered whether further development and notice under the 
Veterans Claims Assistance Act of 2000 or other law should be 
undertaken.  However, given the results favorable to the 
Veteran, further development under the VCAA or other law 
would not result in a more favorable result for the Veteran, 
or be of assistance to this inquiry.

Given the fully favorable decision herein, discussed below, 
the Board finds that any possible issue with regard to the 
timing or content of the VCAA notice provided to the Veteran 
is moot or represents harmless error.  As to additional 
notice regarding the effective date to be assigned, the RO 
will address this matter in effectuating the award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Factual Background

The Veteran filed a formal TDIU claim in July 2005, 
indicating that he was unemployable due to service-connected 
conditions including: PTSD, diabetes, and peripheral 
neuropathy affecting the upper and lower extremities 
bilaterally, secondary to diabetes.  He reported that he had 
completed high school and one year of college and indicated 
that during service in 1968 and 1969, he had received 
training during service as a welder/airframe mechanic.  He 
indicated that he had last worked full-time from 1996 to 2003 
as a manager in the fish farming business.  He indicated that 
he left this job in July 2003 due to a mental breakdown.  The 
application reflects that the Veteran had worked in the fish 
farming business from 1971 to 2003, with three different 
companies.

Private medical records dated in May and June 2003 indicate 
that the Veteran was hospitalized after experiencing symptoms 
including facial drooping, pain in the shoulder, numbness of 
the hands and associated nausea and dizziness.  A previous 
history of concussions, including due to a motorcycle 
accident was noted.  A CT scan and MRI of the head performed 
during the hospitalization were unremarkable.  At that time, 
diagnoses including chest pain and anxiety were made.  

The Veteran was re-hospitalized at the same private facility 
in July 2003.  That hospitalization report indicated that in 
late May 2003 the Veteran had experienced chest and head pain 
while driving to work and suffered from memory lapse; his car 
went off the road, causing him to present at an emergency 
room.  The report indicated that the Veteran had been 
employed at a fish farm, but after the aforementioned 
incident, he turned in his notice and quit his job.  
Diagnoses included conversion type reaction and anxiety. 

A private psychiatric evaluation was conducted in July 2003.  
The doctor indicated that the Veteran had a history of 
multiple concussions during the last 30 years and that he 
(currently) had some significant clinical anxiety and 
depression as a result of stresses from his former job and 
involving his children.  It was noted that the Veteran had 
some type of conversion reaction to stress and anxiety in 
June 2003, following which his condition improved.  
Generalized anxiety disorder and major depressive disorder 
(MDD), recurrent, moderate, were diagnosed.  

The Veteran underwent a VA psychiatric evaluation in 2003.  A 
2-year history of memory loss, gradually worsening, was 
noted.  The record mentioned the episode which occurred in 
July 2003; the Veteran explained that following this, he was 
told not to return to work for 6 weeks and indicated that the 
job was not able to be held for him.  MDD was diagnosed and a 
GAF score (explained in detail below) of 60 was assigned.  
When evaluated in May 2004, the Veteran described having 
symptoms of sleep disturbance, flashbacks of Vietnam and old 
jobs and problems with forgetfulness and concentration.  The 
diagnoses included: PTSD, cognitive disorder and severe MDD.  

In May 2004, the Veteran was also evaluated by VA for 
dementia.  The record stated that since July 2003, the 
Veteran did not drive because he often forgets where he is 
supposed to go.  It was noted that the Veteran was unable to 
make decisions or provide answers to questions.  The examiner 
indicated that the Veteran appeared to have pseudo-dementia 
related to MDD with some cognitive slowing.

A VA PTSD examination was conducted in June 2005.  The report 
indicated that due to his physical condition and Vietnam-
related emotional experience, the Veteran was unable to find 
a job.  Chronic PTSD (mild to moderate) with symptoms of 
depression was diagnosed.

The Veteran presented testimony at a hearing held at the RO 
in April 2006.  The Veteran stated that he had not worked 
since 2003 and reported that he was receiving disability 
benefits from the SSA due to PTSD.  The Veteran testified to 
the effect that his PTSD was productive of significant 
impairment relating to memory, concentration and 
communication.  He indicated that his diabetic neuropathy was 
productive of numbness in the extremities and loss of 
balance.  

VA requested records from the SSA, and while it appears that 
some were received, the decision made by SSA was not 
received.

A VA PTSD examination was conducted in May 2006 which noted 
that the Veteran had last worked in July 2003 as a manager at 
a catfish plant for 20 years.  The Veteran reported that he 
could no longer perform his duties at work.  The examiner 
noted a history of memory trouble, difficulty staying focused 
and interpersonal conflicts.  The report mentioned that there 
was no indication that the Veteran had missed any time from 
work due to mental illness and that the Veteran was in 
receipt of SSA disability benefits due to mental illness.  
Mental status examination revealed that the Veteran had 
problems with both remote and recent memory and that he had 
limited insight.  Cognitive evaluation revealed difficulty 
with orientation and delayed recall.  Impressions of PTSD, 
depressive disorder and cognitive disorder were made.  An 
overall GAF score of 50 was assigned, a GAF score relating 
only to PTSD symptomatology was 55.  

The examiner explained that the Veteran demonstrated a 
cognitive disorder process rather than pseudo-dementia.  It 
was further noted that the GAF score of 55 reflected moderate 
impairment with respect to PTSD and depressive disorder and 
the examiner specifically indicated that these two conditions 
were intrinsically related with symptomatology which could 
not be separated.  The examiner assigned a GAF score of 45 
for the cognitive disorder and explained that this was a 
separate entity from PTSD and depressive disorder.  The 
examiner indicated that there were observable impairments in 
thought processes and concluded that the Veteran was 
unemployable based on cognitive problems, not his service 
connected PTSD.  It was further found that the Veteran was 
not competent to manage VA funds in his best interest.

A VA examination for diabetes was conducted in May 2006.  The 
report stated that the Veteran had diabetes mellitus Type II 
which was mild and did not require medications or insulin.  
It was noted that the diabetes appeared to be well-controlled 
and that there were no findings on examination which would 
suggest that the Veteran was unable to work due to diabetes.  

A VA examination for peripheral neuropathy was conducted in 
May 2006.  The report noted that the Veteran walked with a 
cane and could ambulate several hundred yards before needing 
to rest due to leg fatigue.  The Veteran complained of 
numbness and pain in the right hand and numbness in the left 
hand.  An assessment of diabetic neuropathy with mild sensory 
loss in all four extremities, was made.

The file contains a November 2006 statement of a VA clinical 
psychiatrist noting the Veteran's diagnosed conditions 
including PTSD, depressive disorder and cognitive disorder.  
She indicated that the Veteran had severe depression, 
partially treated with medication, and persistent problems 
with recent and remote memory.  She reported that the Veteran 
had limited insight and judgment with an inability to 
tolerate crowds and little to no social interaction outside 
of the family.  PTSD and cognitive disorder were diagnosed 
and GAF score of 45 was assigned.  The psychiatrist opined 
that the Veteran was 100 percent disabled and was completely 
unemployable with the possibility of his returning described 
as "very unlikely."  

A VA PTSD examination was conducted in December 2007 at which 
time PTSD of a moderate to severe degree, and cognitive 
disorder were diagnosed.  The examiner explained that these 
were independent diagnoses which were not affecting each 
other.  With respect to PTSD, it was noted that the Veteran 
had been unable to function occupationally and socially and 
it was observed that his social functioning had deteriorated 
since the last examination.  His PTSD manifestations included 
insomnia, intrusive thoughts, slow speech, psychomotor 
retardation, and impaired memory, judgment and insight.  The 
GAF score associated with the PTSD symptomatology was 45.  

A VA examination of the peripheral nerves was conducted in 
April 2008.  The Veteran reported having numbness in the legs 
extending to the ankles and a little numbness in the fingers.  
An assessment of mild sensory loss in the feet, which should 
not interfere with most employment activities, was made.

A VA diabetes examination was conducted in April 2008.  The 
report stated that the Veteran was taking Metformin daily, 
and was not taking insulin or on a restricted diet.  It was 
noted that the Veteran did not have to restrict activities 
due to diabetes.  The examiner stated that diabetes was in 
good control with oral medications and observed that diabetes 
did not cause functional disability that prevented 
employability.  

Analysis

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2008).  In determining whether the Veteran is 
entitled to a TDIU rating, neither non-service- connected 
disabilities nor advancing age may be considered.  38 C.F.R. 
§ 4.19 (2008).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the Veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the Veteran can perform work.

In this case, the Veteran currently has six service-connected 
disorders consisting of: PTSD, evaluated as 50 percent 
disabling; diabetic neuropathy of the right and left upper 
extremities, evaluated as 20 percent disabling each; 
neuropathy of the right and left lower extremities, evaluated 
as 10 percent disabling each; and diabetes mellitus Type II, 
evaluated as 10 percent disabling.  The current combined 
rating for the Veteran's service-connected disabilities is 
80 percent, to include a disability rated at least 40 percent 
disabling.  Thus, the Veteran clearly meets the criteria of 
38 C.F.R. § 4.16 (a).

The remaining question before the Board, therefore, is 
whether the Veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background.  The fact that a 
Veteran is unemployed is not enough.  The question is whether 
his service-connected disorders without regard to his 
nonservice-connected disorders or lack of work skills or 
advancing age made him incapable of performing the acts 
required by employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

A review of the record reveals that the Veteran has a high 
school education and 1-year of college and last worked full-
time in the fish farming business until July 2003.  The 
evidence on file reflects that since 1971 the Veteran has 
worked in the fish farming business, and that he does not 
have any other specialized education or training since 
learning welding skills in service in 1968 and 1969.    

Evidence for consideration with respect to this matter 
includes private medical reports, VA treatment records, 
reports from VA examinations and the Veteran's own testimony 
and statements.  This evidence reflects that the Veteran has 
numerous service-connected disorders affecting several 
functions and systems including his mental health, and 
neurological/orthopedic systems.  The file contains opinions 
made upon VA examinations conducted from 2006 to 2008 to the 
effect that neither diabetes nor its related peripheral 
neuropathy of the upper and lower extremities bilaterally 
would cause any significant functional disability or prevent 
employability.  

However, service-connected PTSD represents the condition 
productive of the greatest degree of impairment and the most 
significant hindrance in terms of the Veteran's 
employability.  Initially, the Board notes that in addition 
to service-connected PTSD, co-existing diagnoses of 
depressive disorder and cognitive disorder have been made.  
Competent medical opinions have linked the symptomatology 
associated with the depressive disorder to PTSD, but have 
identified the cognitive disorder as a condition independent 
of, and unrelated to, PTSD/depressive disorder.  This 
distinction somewhat complicates the matter of ascertaining 
whether the Veteran's service-connected PTSD and its 
manifestations, (as opposed manifestations of non service-
connected cognitive disorder) render him unemployable.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so, although the Board may not 
ignore such distinctions where they appear in the medical 
record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996)).  Under the circumstances of this case, however, to 
the extent that any manifestations/symptoms of cognitive 
disorder and PTSD (with depressive disorder) are over-
lapping/duplicative or not clearly connected with either PTSD 
or cognitive disorder, the Board will presume that these are 
part and parcel of service-connected PTSD.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (if VA cannot distinguish 
by competent medical opinion the extent of symptoms that are 
attributable to service-related causes from those that are 
not, VA effectively must presume that all symptoms in 
question are related to service, i.e., part and parcel of the 
service-connected disability).  See also Howell v. Nicholson, 
19 Vet. App. 535, 540 (2006).

The severity of the Veteran's PTSD is currently evaluated as 
50 percent disabling.  Under VA regulations (found at 38 
C.F.R. § 4.130, Diagnostic Code 9411), this evaluation is 
assigned for PTSD manifestations consistent with occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

Significantly, when most recently evaluated in November 2006 
and December 2007, GAF scores of 45 were assigned.  Global 
Assessment of Functioning (GAF) scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing The 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32].  
According to DSM-IV, which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 41 to 50 indicates serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411.

The Board observes that consistently and repeatedly, since 
2003, the symptomatology which represents that greatest 
obstacle to the Veteran's employability consists of 
significant impairments in memory - short and long-term, 
communication (slow speech), judgment and insight.  While 
these symptoms have been linked with the diagnosed 
(nonservice-connected) cognitive disorder, they are also 
clearly associated with PTSD, as these manifestations are in 
fact specifically enumerated as part of the rating criteria 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, and 
serve at least in part, to support the currently assigned 50 
percent evaluation.  In 2006, a VA clinical psychiatrist 
indicated that the Veteran was completely unemployable, due 
in large part to these specific manifestations.

Arguably, when evaluated individually, no single or even 
related group of service-connected conditions renders the 
Veteran unemployable.  However, collectively, the evidence 
supports the Veteran's claim that he is significantly 
functionally impaired due to his service-connected disorders, 
as indicated by the combined rating of 80 percent.  The 
various service-connected disabilities impact the Veteran in 
the following ways: (1) diabetes - requires the use of 
medication twice daily; (2) peripheral neuropathy related to 
diabetes - affects both the upper and lower extremities 
bilaterally and is productive of mild paralysis of all of the 
extremities, as manifested by symptoms of fatigue and 
numbness/sensory loss; and (3) PTSD with depressive disorder, 
manifested by moderate to severe (diagnosed upon December 
2007 VA examination) impairment in industrial and social 
functioning, with substantial deficits in memory, 
communication, judgment and insight.  The Board observes in 
this case, that a high rating in itself, such as is currently 
assigned for service-connected PTSD, is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993 

Evidence on file indicates that the Veteran has been awarded 
SSA disability benefits, reportedly due to PTSD/mental 
impairment and diabetes with associated complications, 
although these records were not obtained in full for the file 
(although requested).  VA is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  However, while a SSA decision is not controlling 
for purposes of VA adjudication, it is "pertinent" to a 
veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 
(1993).  

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).  In 
this case, the Board finds that in addition to his numerous 
service-connected conditions, the Veteran's limited 
education, professional training and work-experience present 
significant obstacles to his employability.  These factors 
are generally, and in this case were likely also considered 
by SSA in rendering a disability determination.  
Specifically, the Veteran's education is fairly limited (high 
school diploma and 1 year of college) and post-service, he 
worked in the fish farming business for essentially his 
entire adult life, with no indication of having any other 
specialized education or training post-service.  

As the Veteran has many disabilities, both service connected 
and not, there can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of- the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  The 
Board is of the opinion that the point of equipoise has been 
reached in this matter.  While there is evidence reflecting 
that the Veteran has significant nonservice-connected 
disabilities that may contribute to his unemployability, 
overall, the evidence demonstrates that the Veteran's 
service-connected disabilities alone are significant enough 
in their own right to preclude him from obtaining 
substantially gainful employment.  

As explained above, the Veteran's PTSD and diabetes with 
associated peripheral neuropathy of the upper and lower 
extremities bilaterally, represent substantial impediments 
with respect to the Veteran's ability to function 
industrially.  This limitation, combined with the regular 
treatment and daily medications required for his service-
connected disabilities, and in light of the nature of his 
education and experience, would likely render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340.

Therefore, based on its review of the relevant evidence, and 
giving the benefit of the doubt to the Veteran, the Board 
finds that it is as likely as not that the Veteran is 
precluded from work due to his service-connected disorders.  
As such, a total disability evaluation based upon individual 
unemployability is warranted.


ORDER

A total disability evaluation based on individual 
unemployability is granted, subject to the law and 
regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


